Exhibit 10.2

SENIOR SECURED PROMISSORY NOTE

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”)
OR ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144
THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING THE OFFER
AND SALE OF SECURITIES, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE
COMPANY AN OPINION OF COUNSEL OF RECOGNIZED STANDING, OR OTHER EVIDENCE OF
EXEMPTION, REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS IN THESE
SECURITIES ARE PROHIBITED EXCEPT IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

BEGINNING NO LATER THAN 10 DAYS AFTER THE ISSUE DATE, THE ISSUE DATE AND YIELD
TO MATURITY OF THIS NOTE MAY BE OBTAINED BY SUBMITTING A WRITTEN REQUEST FOR
SUCH INFORMATION TO THE ISSUER AT THE FOLLOWING ADDRESS: GOLDRICH MINING
COMPANY, 2607 SOUTHEAST BLVD., SUITE B211, SPOKANE, WASHINGTON 99223-7614,
ATTENTION: WILLIAM SCHARA.

Dated: _______________U.S. $________________ 

FOR VALUE RECEIVED, GOLDRICH MINING COMPANY, an Alaska corporation with an
address of 2607 Southeast Blvd., Suite B211, Spokane, WA 99223 (the “Company”),
promises to pay to the order of __________ or his assigns (“Holder”), on or
before February 29, , 2020 (the “Maturity Date”), the principal amount of
U.S. $_________________ (the “Principal Sum”), together with interest
(“Interest”) as provided in this Senior Secured Promissory Note (as amended,
restated, supplemented or otherwise modified from time to time, this “Note”) on
the outstanding portion of the Principal Sum, which interest will accrue from
the date of the loan memorialized by this Note until repayment in full of the
Principal Sum and all Interest payable on the Principal Sum.

Interest will be computed on the basis of a 360-day year of twelve 30-day
months. Company will pay Interest on the Principal Sum at the Applicable Rate
(as defined below), quarterly on each March 31, June 30, September 30 and
December 31 of each year or, if any such date is not a

--------------------------------------------------------------------------------

NOTE—Page 2

--------------------------------------------------------------------------------



Business Day (as defined below), on the next succeeding Business Day to occur
after such date (each date upon which interest is so payable, an “Interest
Payment Date”). Payment of such Interest will be deemed made on the date of
(i) a wire transfer of immediately available funds to an account at a bank
designated in writing by Holder or the date a check in the applicable amount
payable to the order of Holder is received by Holder at its address as reflected
in the Loan Agreement (as defined below).

This Note is one of the “Notes” referred to in that certain Amended and Restated
Loan, Security, and Intercreditor Agreement effective as of November 1, 2019, by
and among Company, Goldrich Placer, LLC, and various holders including the
Holder (as amended, restated, supplemented, or otherwise modified from time to
time, the “Loan Agreement”). As provided in Section 2 below, (i) repayment of
all amounts owed under this Note is guaranteed by Goldrich Placer, LLC (the
“Guarantor”), Company’s wholly owned subsidiary, pursuant to a Guaranty
effective as of November 1, 2019, given by Guarantor in favor of all holders
under the Loan Agreement (the “Guaranty”), and (ii) the Notes and other
obligations of Company and Guarantor are secured by that certain Deed of Trust
With Power of Sale, Assignment of Production, Security Agreement, and Financing
Statement given by Company and Guarantor (jointly and severally, as “Trustor”)
to Yukon Title Company, Inc. (as “Trustee”) and Nicholas Gallagher as agent
(“Agent”) for the holders (collectively, “Beneficiary”), effective as of
November 1, 2019 (the “Deed of Trust”).

As used herein:

“Applicable Rate” means 15% per annum, subject to the adjustment provisions
contained in Section 3 hereof. In the event that any interest rate(s) provided
for in this Note are determined to be unlawful, such interest rate(s) will be
computed at the highest rate permitted by applicable law. Any payment by Company
of any interest amount in excess of that permitted by law will be considered a
mistake, with the excess being applied to the Principal Sum of this Note without
prepayment premium or penalty; if no such Principal Sum is outstanding, such
excess will be returned to Company.

“Business Day” means any day except a Saturday, Sunday, or any other day on
which commercial banks in the City of Spokane, Washington are authorized by law
to close.

This Note is issued pursuant to the Loan Agreement. Holder is entitled to the
benefits of this Note and the Loan Agreement, as it relates to the Note, and may
enforce the agreements of Company contained herein and therein and exercise the
remedies of Holder provided for hereby and thereby or otherwise available in
respect hereto and thereto.

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder hereof, by the acceptance of this
Note, agrees:

1.Payment and Prepayment. On the Maturity Date, the unpaid portion of the
Principal Sum, together with any accrued but unpaid Interest thereon and all
other amounts payable hereunder, will be due and payable. Any amount due under
this Note, including Interest thereon, may be prepaid, without penalty, as a
whole or in part at any time at the election of Company upon at least two (2)
Business Days prior written notice to Holder. Any such  

--------------------------------------------------------------------------------

NOTE—Page 3

--------------------------------------------------------------------------------



payment or prepayment amount will be applied first to the payment of expenses
due under this Note, second to Interest accrued but unpaid on the Principal Sum,
and third, if the amount of prepayment exceeds the amount of all such expenses
and accrued Interest, to the payment of the Principal Sum of this Note.

2.Guaranty and Deed of Trust. Repayment of this Note is guaranteed by Guarantor
pursuant to the Guaranty. The obligations of Company under this Note and the
obligations of Guarantor under the Guaranty are secured by the Deed of Trust. 

3.Adjustments to the Applicable Rate Upon Event of Default. Upon the occurrence
of any Event of Default as defined in Section 4 hereof, until such time as the
earlier of either (i) the Event of Default has been cured in the reasonable
judgment of Agent for Holder as evidenced in writing or (ii) all amounts due and
payable under this Note are paid in full pursuant to the terms hereof, any
amounts owing hereunder will bear an Applicable Rate equal to twenty percent
(20%) per annum and will be immediately due and payable to Holder upon written
demand from the Agent of Holder to Company. 

4.Events of Default. Each of the following events will be an “Event of Default”
hereunder: 

a.Company fails to pay (i) any portion of the principal amount of this Note on
the Maturity Date or (ii) any accrued and unpaid Interest on any Interest
Payment Date and such failure continues for three (3) Business Days or (iii) any
other amount that is due and payable hereunder or under the Loan Agreement and
such failure continues for ten (10) Business Days after demand for such payment
is made by the Agent for Holder; 

b.Company fails to observe or perform any other covenant or agreement applicable
to Company under this Note or the Loan Agreement and fails to cure such failure
within 10 Business Days of notice of such failure by the Agent for Holder to
Company; 

c.Guarantor fails to observe or perform any covenant or agreement applicable to
Guarantor under the Guaranty and fails to cure such failure within 10 Business
Days of notice of such failure by the Agent for Holder to Company; 

d.at any time the Guaranty ceases to be in full force and effect or Guarantor so
asserts in writing;  

e.Company hereafter transfers any interest in Guarantor to any person other than
(i) Holder or (ii) a person that is directly or indirectly wholly-owned by
Company; 

f.any representation or warranty made by Company in this Note or the Loan
Agreement, or by Guarantor in the Loan Agreement or the Guaranty, proves to have
been materially false or materially misleading when made; 

g.Company or Guarantor files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
 

--------------------------------------------------------------------------------

NOTE—Page 4

--------------------------------------------------------------------------------



assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing;

h.an involuntary petition is filed against Company or Guarantor under any
bankruptcy statute now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of Company or
Guarantor; 

i.Company or Guarantor executes an assignment with respect to substantially all
of its assets;  

j.any other creditor of Company or Guarantor commences an action to collect any
amount allegedly due and owing to said creditor; or  

k.the occurrence of any “Event of Default” not otherwise described above under
the Loan Agreement, the Guaranty, or the Deed of Trust. 

5.Successors and Assigns. Subject to the restrictions on transfer described in
Sections 7 and 8 hereof, the rights and obligations of Company and Holder of
this Note will be binding upon and benefit the successors, assigns, heirs,
administrators, and transferees of the parties. 

6.Waiver and Amendment. Any provision of this Note may be amended, waived, or
modified only upon the written consent of Company and Holder. 

7.Transfer of this Note. This Note may be transferred in whole or in part to any
Affiliate of Holder (for purposes of this Section 7, “Affiliate” has the meaning
given thereto in Rule 12b-2 promulgated under the U.S. Securities and Exchange
Act of 1934, as amended) without the consent of Company upon prior written
notice provided by Holder to Company specifying such assignment, the interest
assigned, and the identity of the assignee, which notice will be retained by
Company as a book entry register in accordance with Treasury Regulations
Section 5f.103-l(c)(2) promulgated under the Internal Revenue Code of 1986, as
amended; provided that this Note may not be transferred in violation of any
restrictive legend set forth hereon. This Note may be transferred in whole or in
part to any other person with the consent of the Company (which consent will not
be unreasonably withheld), upon prior written notice provided by Holder to
Company specifying such assignment, the interest assigned, and the identity of
the assignee and evidencing compliance with the restrictive legend set forth
hereon. Each new Note issued upon transfer of this Note will bear a legend as to
the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the reasonable opinion of counsel for Company
such legend is not required in order to ensure compliance with the Securities
Act. Company may issue stop transfer instructions to its transfer agent in
connection with such restrictions. Subject to the foregoing, transfers of this
Note will be registered upon registration books maintained for such purpose by
or on behalf of Company. Prior to presentation of this Note for registration of
transfer, Company will treat the registered holder hereof as the owner of this
Note for the purpose of receiving all payments of principal and interest hereon
and  

--------------------------------------------------------------------------------

NOTE—Page 5

--------------------------------------------------------------------------------



for all other purposes whatsoever, regardless of whether this Note is overdue,
and Company will not be affected by notice to the contrary. For any transfer of
this Note under this Section 7 to be valid and enforceable, any transferee of
this Note must agree to a novation in form and substance reasonably satisfactory
to Company and pursuant to which the transferee will become bound to perform any
and all of Holder’s then-unperformed or contingent obligations under the Loan
Agreement and this Note.

8.Assignment by Company. Neither this Note nor any of the rights, interests, or
obligations hereunder may be assigned, by operation of law or otherwise, in
whole or in part, by Company, without the prior written consent of Holder. 

9.Treatment of Note. To the extent permitted by generally accepted accounting
principles, Company will treat, account, and report the Note as debt and not
equity for accounting purposes and with respect to any returns filed with
federal, state, or local tax authorities. 

10.Notices. Any notice, request, or other communication required or permitted
hereunder must be in writing and will be deemed to have been duly given if
delivered in accordance with the Loan Agreement. 

11.Revival and Reinstatement of Obligation. To the extent that any payment made
hereunder to Holder is subsequently required to be, and is, returned to Company
for any reason, including, without limitation, that such payment is invalidated,
declared fraudulent, or preferential or set aside or is required to be, and is,
repaid to a trustee, receiver, or any other party under any bankruptcy,
insolvency, or reorganization act, federal or state law, common law, or
equitable cause, then that portion of this Note previously satisfied by such
payment will be revived and continue in full force and effect as if such payment
had never been made. 

12.Expenses; Waivers. If action is instituted to collect this Note, Company
promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
Company hereby waives notice of default, presentment, or demand for payment,
protest or notice of nonpayment or dishonor, and all other notices or demands
relative to this instrument. 

13.Governing Law and Construction. THE VALIDITY, CONSTRUCTION, AND
ENFORCEABILITY OF THIS NOTE WILL BE GOVERNED BY THE LAWS OF THE STATE OF ALASKA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF. Whenever possible,
each provision of this Note and any other statement, instrument, or transaction
contemplated hereby or relating hereto will be interpreted so as to be effective
and valid under such applicable law, but if any provision of this Note or any
other statement, instrument, or transaction contemplated hereby or relating
hereto is held to be prohibited or invalid under such applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note or any other statement, instrument, or
transaction contemplated hereby or relating hereto. 

--------------------------------------------------------------------------------

NOTE—Page 6

--------------------------------------------------------------------------------



14.Venue. THIS NOTE AND THE OTHER TRANSACTION DOCUMENTS MAY BE ENFORCED IN ANY
FEDERAL COURT OR ALASKA STATE COURT SITTING IN FAIRBANKS OR ANCHORAGE, ALASKA;
AND THE PARTIES CONSENT TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND
WAIVE ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT A
PARTY COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR
CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY
THIS NOTE, THE OTHER PARTY AT ITS OPTION WILL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE. 

15.Waiver of Trial By Jury. EACH OF THE COMPANY AND THE HOLDER, BY ITS
ACCEPTANCE OF THIS NOTE, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY TO THE FULL EXTENT PERMITTED BY APPLICABLE
LAW. 

16.Severability. Any provision of this Note held to be invalid, illegal, or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality, or unenforceability without
affecting the validity, legality, and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction will not invalidate such provision in any other jurisdiction. 

17.Headings. Paragraph headings used in this Note are for convenience of
reference only, are not part of this Note and will not affect the construction
of, or be taken into consideration in interpreting, this Note. 

18.Notice Required by AS 34.20.160. COMPANY AGREES AND CONFIRMS THAT (i) IT IS
PERSONALLY OBLIGATED AND FULLY LIABLE FOR THE AMOUNTS DUE UNDER THE NOTES AND
OTHER OBLIGATIONS and (ii) AGENT (ON BEHALF OF ALL HOLDERS) HAS THE RIGHT TO SUE
ON THE NOTES AND OTHER OBLIGATIONS AND TO OBTAIN A PERSONAL JUDGMENT AGAINST
COMPANY FOR SATISFACTION OF THE AMOUNTS DUE UNDER THE NOTES AND OTHER
OBLIGATIONS EITHER BEFORE OR AFTER A JUDICIAL FORECLOSURE UNDER ALASKA STATUTES
09.45.170-09.45.220 OF THE DEED OF TRUST GIVEN BY COMPANY AND GUARANTOR TO
SECURE PAYMENT OF THE AMOUNTS DUE UNDER THE NOTES AND OTHER OBLIGATIONS. 

--------------------------------------------------------------------------------

NOTE—Page 7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Company has caused this Note to be issued effective as of
the date first written above.

GOLDRICH MINING COMPANY,
an Alaska corporation

 

By: ____________________________

Name: _____________________

Title: ______________________

 

 

 

 

ACCEPTED BY:

 

_________________________

[holder]

--------------------------------------------------------------------------------

NOTE—Page 8